Name: Commission Regulation (EEC) No 539/83 of 7 March 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 3 . 83 Official Journal of the European Communities No L 63/ 15 COMMISSION REGULATION (EEC) No 539/83 of 7 March 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products on the Commu ­ nity market have during recent years given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation , imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas the data already available concerning imports of cotton fabrics (category 2) and T-shirts (category 4) originating in Turkey into several regions of the Community show a rapid increase in these imports which contribute to a worsening of the cumulative disruption of these markets ; Whereas the quantities of products covered by import documents already issued in the first six weeks of 1983 under the surveillance system introduced in Regula ­ tion (EEC) No 2819/79 (2), as last amended and extended by Regulation (EEC) No 3521 /82 (3), already reached 30 and 125 % respectively of the quantities of products covered by import documents issued in the whole of 1982 for categories 2 and 4 ; Whereas the volume of this increase makes it neces ­ sary to take immediate action aimed at avoiding irre ­ parable damage to Community producers ; whereas it therefore justifies the adoption, pursuant to Article 60 of the Additional Protocol to the Association Agree ­ ment between the European Economic Community and Turkey, of the protective measures needed to over ­ come these difficulties ; Whereas these measures should initially be applied until 15 July 1983 so that the latters' effects on the market situation can be assessed and any measures determined which ought subsequently to be applied, HAS ADOPTED THIS REGULATION : Article 1 1 . The importation into the Community of the textile products in categories 2 and 4 listed in the Annex, originating in Turkey, shall be subject, until 15 July 1983 , to the quantitative limits fixed in this same Annex. 2 . The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 15 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 March 1983 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 192, 26 . 8 . 1971 , p . 14 . (2) OJ No L 320, 15 . 12 . 1979, p. 9 . O OJ No L 369, 29 . 12 . 1982, p. 14. No L 63/16 Official Journal of the European Communities 9. 3. 83 ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountries Member States Units Quantitative limits from 9 March to IS July 1983 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68, 69, 70, 71 , 73, 75, 76, 77, 78, 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98, 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Turkey EEC D F I BNL UK IRL DK GR Tonnes 1 200 350 180 350 210 80 5 15 10 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50, 58, 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments Turkey EEC D F I BNL UK IRL DK GR 1 000 pieces 3 600 1 850 360 140 800 360 20 50 20